DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of an amendment, filed 23 October 2019, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-18 are pending.
Claims 1-18 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
The references cited in the PCT international search report by the EPO, mailed 11 June 2018, have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a 
Specification
The abstract of the disclosure is objected to because it is of excessive length.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the phrase “in particular” renders each claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 3, 5, 6, 8-14 and 16-18, the term “preferably” renders each claim indefinite because it is unclear whether the limitation following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 2, 4, 6, 7, 9, 10, 12, 13 and 18, the phrase “and/or” renders each claim indefinite because it is unclear as the particular limitations for which applicant desires patent protection, as the numerous uses of alternative language create ambiguity as to precisely what is being claimed.
Regarding claim 4, line 4, “a rotary disc” should be changed to --at least one of the rotary discs--.
Regarding claim 4, the subject matter the claim is attempting to define the limits of the structure in terms of the article, i.e. packages, which is being worked on.
Regarding claim 9, the recitation “the at least one transport means” in line 8 is inconsistent with the limitation “a transport means” in lines 4 and 5.
Regarding claim 10, the claim recites a transport means in line 4 and a transport means in line 7, but they cannot be the same transport means based on the recitation “a transport means … for transporting … in the transport direction … for 
Regarding claim 11, the recitation “the transport speed of the transport means carrying the packages” lacks proper antecedent basis as no “transport means” has been positively recited to this point in claim 1 or claim 11.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over van Maanen (US 4380283) in view of Pace (US 4804076).
Regarding claim 1, the van Maanen reference discloses a processing device for processing articles (25) having a processing station (packaging - see col. 1, lines 8-17) for processing the articles (25), having a transport device (table 8, and conveyors 7 and 20) for supplying (using conveyor 7) articles (25) along a supply path (see left-side of figure 1) and for further transport (using conveyor 20) of separated articles (25) in the 
[AltContent: arrow]
    PNG
    media_image1.png
    173
    539
    media_image1.png
    Greyscale

The van Maanen reference meets all of applicant’s claimed subject matter with the exception of the sliding means being arranged between the rotary discs.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the van Maanen processing device by having substituted a sliding means and its location between the discs, as taught by Pace, for the sliding means (6) located below the lower disc (2).  The substitution of one sliding means structure and location for another sliding means structure and location would have been obvious since the substituted structure would perform as originally intended and achieve a predictable result.  Furthermore, the Pace arrangement once substituted into the van Maanen device will reduce the overall effective height of the separating device.  Lastly, a skilled artisan would have recognized that the rearrangement of the working parts to have the sliding means arranged between the rotary discs in the van Maanen processing device would achieve a predictable result.
The recitations in the claims that the processing device is for processing “preferably filled and sealed, packages, in particular cardboard composite packages,” “preferably for forming the packages and/or for applying additive packaging materials to 
Regarding claim 2, the van Maanen processing device, as modified by Pace above, teaches that the sliding means (6) is distributed uniformly over the circumference of at least of rotary disc (1 or 2), designed so as to be bend-proof and/or rotatably connected to at least one rotary disc (1 or 2) and/or in that one rotary disc (2) is driven via a drive (12, 13) and the other rotary disc (1) via the first rotary disc (2) and the sliding means (6) connecting the two rotary discs (1, 2) (the discs 1, 2 are connected at least by 3, 4, 5).
Regarding claim 3, the van Maanen processing device, as modified by Pace above, teaches the sliding means (6) are connected to the rotary disc (2) in an at least substantially uniform radius from the axis (17) of rotation of a rotary disc (2), and in that, preferably, the sliding means (6) are connected to the rotary discs (1, 2) in an at least substantially complete radius from the respective axes (19, 17) of rotation of the rotary discs (1, 2).
Regarding claim 4, the van Maanen processing device, as modified by Pace above, teaches a rotary disc is arranged in sections in the vertical direction above or below the article to be moved next by the separating device or the article just moved by the separating device, and/or in that a rotary disc is arranged horizontally next to the article to be moved next by the separating device or the article just moved by the separating device (this is taught by either one of van Maanen, fig. 2, and Pace, fig. 5).
Regarding claim 5, the van Maanen processing device, as modified by Pace above, teaches the sliding means (6) respectively comprise at least one sliding surface for moving the articles in an interlocking manner from the supply path (7) to the relay path (20), and in that, preferably, the sliding surfaces (6, 6’) are oriented parallel to one another, preferably regardless of the angle of rotation of the rotary discs (1, 2) (this is seen in the overhead view of fig. 1 of van Maanen).
Regarding claim 6, the van Maanen processing device, as modified by Pace above, teaches the articles to be separated and/or the separated articles are guided in the region of the separating device laterally on the sides of the articles facing the sliding means by at least one guide surface of at least one supply guide and/or relay guide and in that, preferably, at least one sliding surface of each sliding means is provided so that when rotating about the axes of rotation of the rotary discs, the sliding surfaces engage over and/or under the at least one guide surface of the at least one guide rail, supply guide and/or relay guide so as to move the articles (as seen in fig. 1 of Pace, a supply guide rail 3, and a relay wall or fence 9 and guide rail 10 are provided).
Regarding claim 8, the van Maanen processing device, as modified by Pace above, teaches the separating device comprises a movement guide (see annotated figs. below of fig. 1 and fig. 2 which show an unlabeled wall which is read as the movement guide) for laterally guiding the articles during the movement of the articles by the sliding means, and in that, preferably, the movement guide, preferably continuously, transitions to a relay guide for guiding the articles along the relay path.

    PNG
    media_image2.png
    310
    528
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    708
    media_image3.png
    Greyscale

Regarding claim 9, the van Maanen processing device, as modified by Pace above, teaches the articles (25) to be separated and/or the separated articles (25) stand on a transport means (table 8, conveyor 7 and conveyor 20) for the transport of the articles along the supply path (left-hand side of fig. 1) and/or the relay path (right-hand side of fig. 1), and in that, preferably, the articles are decelerated, held and/or moved (they are held and/or moved) in an interlocking and/or frictionally engaged manner in the transport direction (from left to right) while forming a slip between the articles and the at least one transport means (the articles with slip as they move from conveyor 7 onto conveyor 20).
Regarding claim 11, the van Maanen processing device, as modified by Pace above, teaches the sliding means comprise at least one stop surface (the shorter leg of the leg shaped push plate 6) for coming into contact with the respective next article to not be required for the claimed subject matter to be met.
Regarding claim 12, the van Maanen processing device, as modified by Pace above, teaches the transport means (conveyor 7) carrying the articles is a conveyor belt.  The use of the phrase “and/or” allows the remainder of the claim to not be required.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 6, and further in view of Focke et al. (US 5409098) (hereinafter Focke).
Regarding claim 7, the van Maanen processing device, as modified by Pace above, does not expressly disclose that each sliding means has at least two sliding surfaces spaced apart from one another such that when rotating the rotary discs about their axes of rotation at least one sliding surface for moving the articles repeatedly engages over the at least one guide surface of the at least one guide rail and/or relay guide, and at least one other sliding surface repeatedly engages under the at least one guide surface of the at least one guide rail, supply guide and/or relay guide.  
However, the Focke reference discloses a similar type of article separating device (see fig. 4) which includes sliding means (platform 31) that has at least two sliding surfaces (outer carrying leg 41 and inner carrying leg 42) spaced apart from one another (in between 41 and 42 is a recess 43) such that when rotating rotary discs (discs 32, 33) about their axes of rotation at least one sliding surface (41) for moving the articles (10) repeatedly engages over the at least one guide surface (belt 22 - see figs. 3 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the van Maanen processing device by having incorporated that each sliding means has at least two sliding surfaces spaced apart from one another such that when rotating the rotary discs about their axes of rotation at least one sliding surface for moving the articles repeatedly engages over the at least one guide surface of the at least one guide rail and/or relay guide, and at least one other sliding surface repeatedly engages under the at least one guide surface of the at least one guide rail, supply guide and/or relay guide, as suggested by Focke, in order to reliably and evenly displace the articles without other elements of the processing device interfering with the movement of the sliding means.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dilot et al. (US 4293369) in view of van Maanen (US 4380283) and Pace (US 4804076).
Regarding claim 13, the Dilot reference discloses a method for processing packages (a method for attaching suction tubes to packages), in which packages (containers 1) to be separated are supplied using a transport device (conveyor belt 2) along a supply path to a separating device (transfer unit 3) and are further transported from the separating device (3) along a relay path (feed track 6 and carrier elements 7) in the direction of a processing station (transfer element 20), in which the packages (1) are moved in the separating device (3).  
The use of the terms “preferably” and “in particular” allows the subject matter immediately thereafter to not be required.

However, as discussed above with regard to claim 1, the combination of van Maanen and Pace teaches that it is old and well known in the relevant art to provide a separating device that includes sliding means circulating in a closed transport track and distributed along the transport track, in an interlocking manner, from the supply path to the relay path and at least substantially transversely to the supply path and/or relay path in the region of the separating device, in which two rotary discs spaced apart in the vertical direction and connected to the sliding means are rotated about mutually parallel and horizontally spaced axes of rotation, in which the sliding means circulate between the rotary discs.
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Dilot method of processing packages by having substituted a separating device including sliding means 
Regarding claim 14, the Dilot method of processing packages, as modified by van Maanen processing device, as modified by Pace above, teaches that the package (equivalent to van Maanen - article 25) to be separated next respectively rests against at least one stop surface (van Maanen - the shorter leg of the leg shaped push plate 6) of the sliding means (van Maanen - push plate 6), and in which, preferably, the package (equivalent to van Maanen - article 25) to be separated next respectively stands on a transport means (van Maanen - conveyor 7) and is moved against the stop surface by the transport means in a frictionally engaged manner, preferably while forming a slip (see van Maanen fig. 3c)
Regarding claim 15, the Dilot method of processing packages, as modified by van Maanen processing device, as modified by Pace above, teaches that the package respectively resting against the stop surface of a sliding means is moved by the following sliding means from the supply path to the relay path (this is shown by the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 13, and further in view of Focke et al. (US 5409098) (hereinafter Focke).
Regarding claim 18, the Dilot method of processing, as modified by van Maanen and Pace above, discloses that the packages are guided along a lateral movement guide during the separation and/or the separated packages are guided along a lateral relay guide (see the equivalent arrangement of van Maanen discussed above with regard to claim 8).  
The Dilot method of processing, as modified by van Maanen and Pace above, does not expressly disclose that sliding surfaces of the sliding means for moving the packages repeatedly engage over at least one guide surface of the at least one supply guide and/or relay guide and push against the packages and/or engage under at least one guide surface of the at least one guide rail, supply guide and/or relay guide and push against the packages.
However, the Focke reference discloses a similar type of package separating device (see fig. 4) which that sliding surfaces (41, 42) of the sliding means for moving the packages repeatedly engage over at least one guide surface (23) of the at least one supply guide (22) and push against the packages and engage under at least one guide surface (23) of the supply guide (22) and/or relay guide and push against the packages.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Dilot method of .  
Allowable Subject Matter
Claims 10, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10: the following amended subject matter, based on claim 10, if added to claim 1 would be allowable over the prior art since the subject matter is not taught or suggested by the prior art:
“wherein the transport device for supplying accumulated packages along a supply path and for further transport of separated packages in the direction of the processing station along a relay path further comprises a first transport means carrying the packages at a transport speed in a transport direction, and a second transport means extending laterally to the separated packages is provided for transporting the packages in the transport direction and, and , and first transport means carrying the packages.” 
As seen in fig. 1 of the application, the “first transport means” can be construed to cover the conveyor (4) and the “second transport means” can be construed to cover the conveyor (14).  This arrangement of the first transport means and the second transport means is not taught or suggested by the closest prior art to van Maanen and Pace.
Regarding claim 16: the following amended subject matter, based on claim 16, if added to claim 13 would be allowable over the prior art since the subject matter is not taught or suggested by the prior art:
“in which the transport device further comprises a first transport means on which the packages stand while being supplied and while being further transported, and a second transport means by which the separated packages are moved respective holding cams of [[a]] the second transport means arranged laterally to the separated packages, and in whichwhile being further transported stand on the first transport means and the first transport means moving slower than the respective holding cams.”
As seen in fig. 1 of the application, the “first transport means” can be construed to cover the conveyor (4) and the “second transport means” and “respective holding cams” can be construed to cover the conveyor (14) and cams (15).  This arrangement of the first transport means and the second transport means is not taught or suggested by the closest prior art to Dilot, van Maanen and Pace.
Regarding claim 17: in a similar manner to claim 16, the subject matter of claim 17 would be allowable if amended in a manner such as set forth above with regard to claim 16, and combined with subject matter of claim 13.
All of the claims would likewise require amendment in order to resolve the issues set forth above in the 35 USC 112(b) rejection of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinzer (US ‘069) discloses a separating device and method of separating using pushers (16).
Maingonnat et al. (US ‘361 discloses a transfer device 18, and first and second transport conveyors (10, 16).
Spatafora (US ‘861) discloses a separating device and method of separating using pushers (28).
Baldanza et al. (US ‘971) discloses a separating device and method of separating using lifters (35).
Adams (US ‘541) discloses a separating device and method of separating using fingers (110, 112, 114) which are located between discs (64, 66).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 April 2021